Exhibit 10.6

EXHIBIT A

SCOTT B. MALAT

 

Start Date:    February 9, 2016 Employee:    Scott B. Malat Position:    Chief
Strategy Officer of the Company Reporting Person:    Chief Executive Officer of
the Company Base Salary:    $500,000 2015 Bonus:    $650,000 2015 Additional
Bonus:    $1,000,000 Target Bonus:    100% of Base Salary Prior Agreement:   
Employment Agreement effective as of September 20, 2011, by and between the
Company and Employee Sections of Prior Agreement
that survive with respect to
Equity Compensation
granted under the Prior
Agreement:    Section 3(c) and Section 3(d)